DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	Acknowledgment is made of Applicant’s submission of terminal disclaimer, dated September 27, 2022 and is accepted.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of claims amendment with remarks, dated September 27, 2022. Claims 23, 30, and 31 have been amended. 
Upon entering the amendment, claims 23-38 remain pending. This communication is considered fully responsive and sets forth below.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 23, 30, 31, and 38 rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0227451) in view of Iwamura et al. (US 2009/0262654).
Regarding claim 23, Chung et al. teach the method performed by a wireless communication device configured for use in a wireless communication system (paragraph [0023] lines 1-13; Examiner’s Notes: UE 10 depicted in FIG. 1 of the prior art teaches the limitation of “a wireless communication device” in the instant application), the method comprising: 
receiving a command that commands the wireless communication device to perform a link switch from a source link to a target link responsive to fulfillment of a condition (paragraphs [0045] lines 1-10 & [0052] lines 1-5; Examiner’s Notes: the handover command in the prior art teaches the limitation of “a command;” switching pass from source base station to target base station in the prior art teaches the limitation of “perform a link switch from a source link to a target link;” in fact, UE receiving a handover command for pass switch from Source eNB to Target eNB, e.g., step 7 illustrated in FIG. 6, of the prior art teaches the limitation of “receiving a command that commands the wireless communication device to perform a link switch from a source link to a target link responsive to fulfillment of a condition” in the instant application), 
wherein the command indicates a target link configuration relative to a source link configuration (paragraph [0139] lines 1-16; Examiner’s Notes: the configuration regards to target cell and the configuration regards to serving cell in the prior art teach the limitations of “a target link configuration” and “a source link configuration,” individually; in fact, the handover command indicating/containing a target cell configuration related to a serving cell configuration in the prior art teaches the limitation of “wherein the command indicates a target link configuration relative to a source link configuration” in the instant application), and 
wherein the command indicates the condition to be fulfilled in order to perform the link switch (paragraphs [0045] lines 1-10 & [0050] lines 1-3; Examiner’s Notes: the handover command in the prior art teaches the limitation of “the command;” switching pass from source base station to target base station in the prior art teaches the limitation of “perform the link switch;” in fact, the handover command indicating pass switch from Source eNB to Target eNB, e.g., step 7 illustrated in FIG. 6, of the prior art teaches the limitation of “wherein the command indicates the condition to be fulfilled in order to perform the link switch” in the instant application); 
storing information, the information corresponding to the received target link configuration relative to a source link configuration (paragraph [0151] lines 1-8; Examiner’s Notes: the code stored in the memory that is executed by the processor to perform the functions, e.g., storing information regards to the pass configuration of target cell relative to the pass configuration of serving cell, of the prior art teaches the limitation of “storing information, the information corresponding to the received target link configuration relative to a source link configuration” in the instant application), 
wherein the stored information is associated with the condition (paragraph [0151] lines 1-8; Examiner’s Notes: sorting information regards to the handover in the prior art teaches the limitation of “wherein the stored information is associated with the condition” in the instant application); and 
responsive to fulfillment of the condition, performing a link switch from the source link to the target link using the target link configuration as determined from the stored information (paragraphs [0052] lines 1-5 & [0139] lines 1-16; Examiner’s Notes: switching pass from source base station to target base station in the prior art teaches the limitation of “performing a link switch from a source link to the target link;” in fact, UE receiving a handover command for pass switch from Source eNB to Target eNB configuration, e.g., step 7 illustrated in FIG. 6, of the prior art teaches the limitation of “responsive to fulfillment of the condition, performing a link switch from the source link to the target link using the target link configuration as determined from the stored information” in the instant application).  
Chung et al. teach the method without explicitly teaching receiving, from an access node in the wireless communication system, a command that commands the wireless communication device to perform a link switch from a source link to a target link responsive to fulfillment of a condition.  
Iwamura et al. from the same or similar field of endeavor teach implementing fairness of the method, receiving, from an access node in the wireless communication system, a command that commands the wireless communication device to perform a link switch from a source link to a target link responsive to fulfillment of a condition (paragraphs [0020] lines 1-12 & [0023] lines 1-3; Examiner’s Notes: the radio access network apparatus, e.g., RADIO NEWORK CONTROLLER depicted in FIG. 1, of the prior art teaches the limitation of “an access node;” the switch command regards to one link to another, e.g., from currently connected link/cell to a neighbour link/cell, in the prior art teaches the limitation of “a command that commands the wireless communication device to perform a link switch from a source link to a target link;” in fact, the mobile station receiving, from radio access network apparatus, a switch command regards to one link to another, e.g., from currently connected link/cell to a neighbor link/cell, in the prior art teaches the limitation of “receiving, from an access node in the wireless communication system, a command that commands the wireless communication device to perform a link switch from a source link to a target link responsive to fulfillment of a condition” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Iwamura et al. in the system of Chung et al. 
The motivation for implementing receiving, from an access node in the wireless communication system, a command that commands the wireless communication device to perform a link switch from a source link to a target link responsive to fulfillment of a condition, is to further enhance the mechanism for the radio access network apparatus, that includes a receiver unit configured to obtain, from a mobile station, radio quality data that indicates a radio quality of a communication link between the mobile station and a base station, a command generating unit configured to generate a measurement command for instructing the mobile station to initiate a measurement of a communication status of a neighbor cell of the mobile station, when the radio quality data satisfies a predetermined condition, and a transmitter unit configured to transmit the measurement command to the mobile station.
Regarding claim 30, Chung et al. teach the method, further comprising: 
receiving an update to the condition (paragraph [0139] lines 1-16; Examiner’s Notes: the configuration regards to target cell and the configuration regards to serving cell in the prior art teach the limitations of “a target link configuration” and “a source link configuration,” individually; in fact, receiving the handover command indicating/containing a target cell configuration related to a serving cell configuration in the prior art teaches the limitation of “receiving an update to the condition” in the instant application), and 
updating the condition in accordance with the received update while preserving the stored information and the association of the condition with the stored information (paragraph [0151] lines 1-8; Examiner’s Notes: the code stored in the memory that is executed by the processor to perform the functions, e.g., updating/storing information regards to the pass configuration information stored, in the prior art teaches the limitation of “updating the condition in accordance with the received update while preserving the stored information and the association of the condition with the stored information” in the instant application).   
Regarding claim 31, Chung et al. teach the wireless communication device configured for use in a wireless communication system (paragraph [0023] lines 1-13; Examiner’s Notes: UE 10 depicted in FIG. 1 of the prior art teaches the limitation of “a wireless communication device” in the instant application), the wireless communication device comprising: 
communication circuitry (paragraphs [0023] lines 1-13 & [0145] lines 1-6; Examiner’s Notes: transmitter/RF module 1035 in UE 10 depicted in FIG. 10 of the prior art teaches the limitation of “communication circuity” in the instant application) configured for communication with network nodes in the wireless communication system; and 
processing circuitry (paragraphs [0023] lines 1-13 & [0145] lines 1-6; Examiner’s Notes: processor 1010 in UE 10 depicted in FIG. 10 of the prior art teaches the limitation of “processing circuity” in the instant application) configured to: 
receive a command that commands the wireless communication device to perform a link switch from a source link to a target link responsive to fulfillment of a condition (paragraphs [0045] lines 1-10 & [0052] lines 1-5; Examiner’s Notes: the handover command in the prior art teaches the limitation of “a command;” switching pass from source base station to target base station in the prior art teaches the limitation of “perform a link switch from a source link to a target link;” in fact, UE receiving a handover command for pass switch from Source eNB to Target eNB, e.g., step 7 illustrated in FIG. 6, of the prior art teaches the limitation of “receive a command that commands the wireless communication device to perform a link switch from a source link to a target link responsive to fulfillment of a condition” in the instant application), 
wherein the command indicates a target link configuration relative to a source link configuration (paragraph [0139] lines 1-16; Examiner’s Notes: the configuration regards to target cell and the configuration regards to serving cell in the prior art teach the limitations of “a target link configuration” and “a source link configuration,” individually; in fact, the handover command indicating/containing a target cell configuration related to a serving cell configuration in the prior art teaches the limitation of “wherein the command indicates a target link configuration relative to a source link configuration” in the instant application), and 
wherein the command indicates the condition to be fulfilled in order to perform the link switch (paragraphs [0045] lines 1-10 & [0050] lines 1-3; Examiner’s Notes: the handover command in the prior art teaches the limitation of “the command;” switching pass from source base station to target base station in the prior art teaches the limitation of “perform the link switch;” in fact, the handover command indicating pass switch from Source eNB to Target eNB, e.g., step 7 illustrated in FIG. 6, of the prior art teaches the limitation of “wherein the command indicates the condition to be fulfilled in order to perform the link switch” in the instant application); 
store information, the information corresponding to the received target link configuration relative to a source link configuration (paragraph [0151] lines 1-8; Examiner’s Notes: the code stored in the memory that is executed by the processor to perform the functions, e.g., storing information regards to the pass configuration of target cell relative to the pass configuration of serving cell, in the prior art teaches the limitation of “store information, the information corresponding to the received target link configuration relative to a source link configuration” in the instant application), 
wherein the stored information is associated with the condition (paragraph [0151] lines 1-8; Examiner’s Notes: sorting information regards to the handover in the prior art teaches the limitation of “wherein the stored information is associated with the condition” in the instant application); and 
responsive to fulfillment of the condition, perform a link switch from the source link to the target link using the target link configuration as determined from the stored information (paragraphs [0052] lines 1-5 & [0139] lines 1-16; Examiner’s Notes: switching pass from source base station to target base station in the prior art teaches the limitation of “performing a link switch from a source link to the target link;” in fact, UE receiving a handover command for pass switch from Source eNB to Target eNB configuration, e.g., step 7 illustrated in FIG. 6, of the prior art teaches the limitation of “responsive to fulfillment of the condition, perform a link switch from the source link to the target link using the target link configuration as determined from the stored information” in the instant application).
Chung et al. teach the wireless communication device without explicitly teaching receiving, from an access node in the wireless communication system, a command that commands the wireless communication device to perform a link switch from a source link to a target link responsive to fulfillment of a condition.  
Iwamura et al. from the same or similar field of endeavor teach implementing fairness of the method, receiving, from an access node in the wireless communication system, a command that commands the wireless communication device to perform a link switch from a source link to a target link responsive to fulfillment of a condition (paragraphs [0020] lines 1-12 & [0023] lines 1-3; Examiner’s Notes: the radio access network apparatus, e.g., RADIO NEWORK CONTROLLER depicted in FIG. 1, of the prior art teaches the limitation of “an access node;” the switch command regards to one link to another, e.g., from currently connected link/cell to a neighbour link/cell, in the prior art teaches the limitation of “a command that commands the wireless communication device to perform a link switch from a source link to a target link;” in fact, the mobile station receiving, from radio access network apparatus, a switch command regards to one link to another, e.g., from currently connected link/cell to a neighbor link/cell, in the prior art teaches the limitation of “receiving, from an access node in the wireless communication system, a command that commands the wireless communication device to perform a link switch from a source link to a target link responsive to fulfillment of a condition” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Iwamura et al. in the system of Chung et al. 
The motivation for implementing receiving, from an access node in the wireless communication system, a command that commands the wireless communication device to perform a link switch from a source link to a target link responsive to fulfillment of a condition, is to further enhance the mechanism for the radio access network apparatus, that includes a receiver unit configured to obtain, from a mobile station, radio quality data that indicates a radio quality of a communication link between the mobile station and a base station, a command generating unit configured to generate a measurement command for instructing the mobile station to initiate a measurement of a communication status of a neighbor cell of the mobile station, when the radio quality data satisfies a predetermined condition, and a transmitter unit configured to transmit the measurement command to the mobile station.
Regarding claim 38, Chung et al. teach the wireless communication device, further comprising: 
receiving an update to the condition (paragraph [0139] lines 1-16; Examiner’s Notes: the configuration regards to target cell and the configuration regards to serving cell in the prior art teach the limitations of “a target link configuration” and “a source link configuration,” individually; in fact, receiving the handover command indicating/containing a target cell configuration related to a serving cell configuration in the prior art teaches the limitation of “receiving an update to the condition” in the instant application), and 
updating the condition in accordance with the received update while preserving the stored information and the association of the condition with the stored information (paragraph [0151] lines 1-8; Examiner’s Notes: the code stored in the memory that is executed by the processor to perform the functions, e.g., updating/storing information regards to the pass configuration information stored, in the prior art teaches the limitation of “updating the condition in accordance with the received update while preserving the stored information and the association of the condition with the stored information” in the instant application).   

6.	Claims 24-27, 29, 32-35, and 37 rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0227451) in view of Iwamura et al. (US 2009/0262654) as applied to claim 23 or 31, and further in view of Shukair et al. (US 2017/0055197).
Regarding claim 24, Chung et al. and Iwamura et al. teach the method without explicitly teaching the difference between the target link configuration and the source link configuration.  
Shukair et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the command includes one or more changed parameter values that are different between the target link configuration and the source link configuration (paragraph [0117] lines 1-16; Examiner’s Notes: the handover command indicating the different configurations for the target AP and the source AP in different geographic regions in the prior art teaches the limitation of “the command includes one or more changed parameter values that are different between the target link configuration and the source link configuration” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Shukair et al. in the system of Chung et al. and Iwamura et al. 
The motivation for implementing/emphasizing the difference between the target link configuration and the source link configuration, is to further enhance the mechanism for the method of detecting handover events indicative of handover procedures, where the handover procedures interfere with the execution of the qualifying procedure, the method also includes comparing a radio frequency condition of the communication between a user equipment and a source access point with a threshold value based on the radio frequency condition and delaying handover procedures for a predefined time based on the comparison, wherein the delaying of the handover procedures occurs when the detected procedure is the qualifying procedure and when the radio frequency condition satisfies a threshold that is based on the threshold value.
Regarding claim 25, Chung et al. further teach the method, wherein the stored information comprises information about a source link configuration in use at the time the command is received and one or more of the changed parameter values (paragraph [0151] lines 1-8; Examiner’s Notes: the configuration of the serving source cell in the prior art teaches the limitation of “a source link configuration in use;” in fact, the code stored in the memory that is executed by the processor to perform the functions, e.g., storing information regards to the pass configuration of serving cell during the handover, in the prior art teaches the limitation of “the stored information comprises information about a source link configuration in use at the time the command is received and one or more of the changed parameter values” in the instant application).  
Regarding claim 26, Chung et al. teach the method, further comprising determining the target link configuration from the stored information responsive to the fulfillment of the condition (paragraphs [0151] lines 1-8 & [0141] lines 1-24; Examiner’s Notes: the configuration of the target cell in the prior art teaches the limitation of “the target link configuration;” in fact, the code stored in the memory that is executed by the processor to perform the functions, e.g., determining information regards to the pass configuration of target cell for the handover, in the prior art teaches the limitation of “determining the target link configuration from the stored information responsive to the fulfillment of the condition” in the instant application).  
Regarding claim 27, Chung et al. further teach the method, comprising determining the target link configuration responsive to a request to change the source link configuration (paragraph [0139] lines 1-16; Examiner’s Notes: the code stored in the memory that is executed by the processor to perform the functions, e.g., determining the pass configuration of target cell relative to the handover request, including to change of the pass configuration of serving cell, in the prior art teaches the limitation of “determining the target link configuration responsive to a request to change the source link configuration” in the instant application) and 
updating the stored information to include the determined target link configuration information (paragraph [0151] lines 1-8; Examiner’s Notes: the code stored in the memory that is executed by the processor to perform the functions, e.g., updating the information including the pass configuration of target cell, in the prior art teaches the limitation of “updating the stored information to include the determined target link configuration information” in the instant application).  
Regarding claim 29, Chung et al. teach the method, further comprising determining the target link configuration responsive to the command (paragraph [0139] lines 1-16; Examiner’s Notes: the code stored in the memory that is executed by the processor to perform the functions, e.g., determining the pass configuration of target cell relative to the handover command, in the prior art teaches the limitation of “determining the target link configuration responsive to the command” in the instant application) and 
storing the target link configuration as the stored information (paragraph [0151] lines 1-8; Examiner’s Notes: the code stored in the memory that is executed by the processor to perform the functions, e.g., storing the information including the pass configuration of target cell, in the prior art teaches the limitation of “storing the target link configuration as the stored information” in the instant application).  
Regarding claim 32, Chung et al. and Iwamura et al. teach the wireless communication device without explicitly teaching the difference between the target link configuration and the source link configuration.  
Shukair et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the command includes one or more changed parameter values that are different between the target link configuration and the source link configuration (paragraph [0117] lines 1-16; Examiner’s Notes: the handover command indicating the different configurations for the target AP and the source AP in different geographic regions in the prior art teaches the limitation of “the command includes one or more changed parameter values that are different between the target link configuration and the source link configuration” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Shukair et al. in the system of Chung et al. and Iwamura et al. 
The motivation for implementing/emphasizing the difference between the target link configuration and the source link configuration, is to further enhance the mechanism for the method of detecting handover events indicative of handover procedures, where the handover procedures interfere with the execution of the qualifying procedure, the method also includes comparing a radio frequency condition of the communication between a user equipment and a source access point with a threshold value based on the radio frequency condition and delaying handover procedures for a predefined time based on the comparison, wherein the delaying of the handover procedures occurs when the detected procedure is the qualifying procedure and when the radio frequency condition satisfies a threshold that is based on the threshold value.
Regarding claim 33, Chung et al. further teach the wireless communication device, wherein the stored information comprises information about a source link configuration in use at the time the command is received and one or more of the changed parameter values (paragraph [0151] lines 1-8; Examiner’s Notes: the configuration of the serving source cell in the prior art teaches the limitation of “a source link configuration in use;” in fact, the code stored in the memory that is executed by the processor to perform the functions, e.g., storing information regards to the pass configuration of serving cell during the handover, in the prior art teaches the limitation of “the stored information comprises information about a source link configuration in use at the time the command is received and one or more of the changed parameter values” in the instant application).  
Regarding claim 34, Chung et al. teach the wireless communication device, further comprising determining the target link configuration from the stored information responsive to the fulfillment of the condition (paragraphs [0151] lines 1-8 & [0141] lines 1-24; Examiner’s Notes: the configuration of the target cell in the prior art teaches the limitation of “the target link configuration;” in fact, the code stored in the memory that is executed by the processor to perform the functions, e.g., determining information regards to the pass configuration of target cell for the handover, in the prior art teaches the limitation of “determining the target link configuration from the stored information responsive to the fulfillment of the condition” in the instant application).  
Regarding claim 35, Chung et al. further teach the wireless communication device, comprising determining the target link configuration responsive to a request to change the source link configuration (paragraph [0139] lines 1-16; Examiner’s Notes: the code stored in the memory that is executed by the processor to perform the functions, e.g., determining the pass configuration of target cell relative to the handover request, including to change of the pass configuration of serving cell, in the prior art teaches the limitation of “determining the target link configuration responsive to a request to change the source link configuration” in the instant application) and 
updating the stored information to include the determined target link configuration information (paragraph [0151] lines 1-8; Examiner’s Notes: the code stored in the memory that is executed by the processor to perform the functions, e.g., updating the information including the pass configuration of target cell, in the prior art teaches the limitation of “updating the stored information to include the determined target link configuration information” in the instant application).  
Regarding claim 37, Chung et al. teach the wireless communication device, further comprising determining the target link configuration responsive to the command (paragraph [0139] lines 1-16; Examiner’s Notes: the code stored in the memory that is executed by the processor to perform the functions, e.g., determining the pass configuration of target cell relative to the handover command, in the prior art teaches the limitation of “determining the target link configuration responsive to the command” in the instant application) and 
storing the target link configuration as the stored information (paragraph [0151] lines 1-8; Examiner’s Notes: the code stored in the memory that is executed by the processor to perform the functions, e.g., storing the information including the pass configuration of target cell, in the prior art teaches the limitation of “storing the target link configuration as the stored information” in the instant application).  
Allowable Subject Matter
7.	Claims 28 and 36 are objected to as being dependent upon a rejected base claim 23 or 31, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 28, the prior art in single or in combination fails to teach "after the storing information: changing the source link configuration; and preserving the stored information irrespective of the change to the source link configuration” in combination with other limitation of the claim(s).
Similar limitations are included in claim 36.

Response to Remarks/Arguments
8.	Claims Objections: in the Response, filed September 27, 2022, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
9.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
10.	Claim Double Patenting Rejection: Applicants submitted the terminal disclaimer in compliance with 37 C.F.R. 1.321. The previous claim double patenting rejection is withdrawn. 
11.	Claims Art Rejections: in the Response filed September 27, 2022, Applicant's claims amendment necessitated the new ground(s) of rejection presented in this Office action.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner, Art Unit 2473